Citation Nr: 1711180	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the amount of $7,226.93, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to July 1967.  The Veteran died in March 2003.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2011, a request for reinstatement of her VA nonservice-connected pension benefits was submitted by the appellant upon her release from incarceration.  The appellant did not respond to VA's request for evidence of release from incarceration, and the claim to reopen her death pension benefits was denied.  The appellant did not file an appeal; therefore, that issue is not before the Board.  


FINDINGS OF FACT

1.  In a December 2005 decision, the appellant was awarded nonservice-connected pension benefits, effective May 11, 2005.  

2.  The appellant was incarcerated on May 3, 2010.  

3.  The RO was notified that the appellant was incarcerated in May 2010.  

4.  In January 2011 and March 2011, the RO informed the appellant that it proposed to terminate her VA benefits due to her incarceration.  

5.  In May 2011, the RO notified the appellant that her nonservice-connected pension benefits had been terminated, effective July 3, 2010, creating an overpayment in the amount of $7,226.93.  

6.  From July 3, 2010, the Veteran continued to receive VA nonservice-connected pension benefits.  

7.  The RO committed administrative error by continuing to pay the appellant's VA nonservice-connected pension benefits when it became aware of the appellant's incarceration.  

8.  The appellant is partially at fault by continuing to accept payment of VA nonservice-connected pension benefits while incarcerated.  

9.  The overpayment of VA nonservice-connected pension benefits in the amount of $7,226.93 was properly created.

10.  Recovery of the overpayment would not be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of VA nonservice-connected benefits due to the appellant's incarceration, effective July 3, 2010, was properly created.  38 U.S.C.A. §§ 1115, 1135, 1506, 5112 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 3.500, 3.501, 3.652 (2016).

2.  Waiver of recovery of the overpayment of $7,226.93 paid to the appellant for VA nonservice-connected pension benefits is denied.  38 U.S.C.A. §§ 1311, 1505, 5107, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.666 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA does not apply to cases involving the validity of a debt and waiver of overpayment, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.  

The appellant asserts that she is not responsible for the creation of the debt, because she did not know that she would lose her VA benefits due to her incarceration.  While incarcerated, the appellant reported that she had contacted the VA pension center twice to inform them of her incarceration, but they continued to send her monthly checks.  Regarding her request for waiver of overpayment, the appellant asserts that repaying the debt would cause her financial hardship as she has no other income other than her monthly nonservice-connected pension benefits.  Since her nonservice-connected pension benefits have been discontinued since June 2011, the appellant is basically suggesting that her debt should be offset by the monthly amount of her pension benefits that has been withheld.  Overall, the appellant asserts that VA is at fault for the debt, and thus she is entitled to a waiver of recovery of that debt.  

Validity of the Debt

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2016).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2016); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2016).  As discussed above, the appellant has essentially challenged whether the debt was validly created.  The Board must initially determine whether the overpayment was validly created before addressing whether waiver of recovery of overpayment is warranted.

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income, or other circumstances which would affect the entitlement to receive, or the rate of the benefit being paid, have changed.  38 C.F.R. § 3.660(a)(1) (2016).

If any individual to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666.

A beneficiary is charged with knowing the rules governing compensation or pension.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  Black's at 950.  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOPGREC 2-90 (March 20, 1990)).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

A December 2005 decision awarded the appellant nonservice-connected pension benefits, effective May 11, 2005, payable from June 1, 2005.  When the appellant received her notice of the award of nonservice-connected pension benefits in December 2005, she was provided a VA Form 21-8767.  This form indicated VA should be notified of any change in condition affecting the right to continued payments and provided information so the appellant could notify VA of a change of address.  It also indicated that benefits would be terminated upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.  Although a copy of the form is not associated with the Veteran's claim file, the notification letter noted that a VA Form 21-8767 was enclosed.  There is no indication that the notice letter and stated enclosures were not received by the appellant.  Thus, the Board finds that the presumption of regularity is not rebutted and that the Veteran received this notice.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  Notably, the appellant demonstrated her knowledge of her obligation to inform VA of her incarceration when she reported, in her January 2013 VA Form 9, that during her incarceration she contacted VA twice to inform them of her incarceration.
In May 2010, the RO was contacted by a friend of the Veteran's and informed them that the appellant had been incarcerated for a year and had two more years until her release.  The friend said that the appellant's boyfriend had been cashing her monthly checks for the last year.  July 2010 and November 2010 Prisoner Computer Match reports showed that the appellant was incarcerated on May 3, 2010.  The reports did not indicate the reason for her confinement or the date of her release.  Other than the appellant's lay assertions, the record does not document that the appellant ever notified VA of her incarceration.  

In January 2011, and again in March 2011, the RO notified the appellant that Title 38 U.S.C.A. § 1505 requires termination of VA benefits beginning the 61st day of incarceration following a conviction of a felony or misdemeanor.  Based upon this notice, the appellant was informed that the RO proposed to discontinue her VA pension benefits, effective July 3, 2010.  The appellant was allowed 60 days in which to submit additional evidence to show that this termination should not be made.  

In May 2011, the RO notified the appellant that, upon receiving no response from the appellant to the proposed action, the RO enacted its decision to terminate her nonservice-connected pension benefits, effective July 3, 2010, the 61st day of her incarceration.  

From July 3, 2010, the Veteran received full nonservice-connected pension benefits.  Thus, an overpayment was created in the amount $7,226.93, because the appellant received nonservice-connected pension benefits that she was not entitled to pursuant to 38 C.F.R. § 3.665.  

Regarding the validity of the debt created, the central question concerns whether the debt created was solely the result of administrative error by the AOJ.  

Based on a complete review of the evidence, VA is partially at fault in the creation of the overpayment.  The Prisoner Computer Match reports were received in July 2010 and November 2010, yet no action was taken on the information until January 2011.  Had VA taken action earlier, the overpayment could have been reduced.  

The record shows that the appellant was aware that her incarceration would impact her VA pension payments based on her reported attempts to contact VA regarding her status.  Nevertheless, the appellant continued to accept those monthly nonservice-connected pension benefits.  Furthermore, if the appellant had responded to the January 2011 letter in a timely manner, she could have mitigated the amount of the overpayment.  Of particular note, the amount of the debt is not being challenged, just the validity of the debt itself.  Therefore, the Board finds that the appellant is, at a minimum, partially at fault for the creation of the debt.  Thus, the debt was properly created and VA was entitled to seek recovery of the amount in question. 

Waiver

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2016).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2016); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The record does not establish fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2016).

Nevertheless, after reviewing all the evidence of record, the Board finds that recovery of the overpayment would not violate principles of equity and good conscience.

With regard to the first factor, fault of the debtor, the Board has discussed in detail above that the appellant was partially at fault for creation of the debt by her failure to timely notify VA of incarceration, despite, at least, having constructive knowledge that such benefits would be discontinued upon incarceration.  This failure to act led to the creation of the overpayment.  Furthermore, her continued acceptance of the monthly pension checks during her incarceration also contributed to the overpayment.  

However, it also been established that VA was also at fault, in part, because it did not act to terminate those pension benefits upon receiving the Prisoner Computer Match reports as early as July 2010, thus potentially mitigating the appellant's amount of overpayment.  Furthermore, the January 2011 and March 2011 notification letters were sent to the appellant's current address of record and not to the detention center, where presumably she was still confined.  Thus, the appellant may not have been aware that action to terminate her benefits had been proposed by the RO.  

The available evidence does not show when the appellant was released from incarceration.  In a July 2011 statement, the appellant indicated that she had just recently been released.  When the RO requested that the appellant provide evidence of the date of her release from incarceration in connection with her claim to reopen her nonservice-connected pension benefits, the appellant did not respond.  

Taking into consideration the second factor, balance of the fault between the debtor and VA, the Board finds that on balance, the fault is at least in equipoise. 

With respect to the third factor, financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965 (a)(3).  "Financial hardship" is primarily intended to mean that he or she would be deprived of basic necessities, such as food, clothing, and shelter.

The appellant has asserted that repayment of the debt would cause undue hardship because she has no other income than the monthly VA nonservice-connected pension benefits.  In August 2011, the appellant submitted a VA Form 5655 indicating that her total monthly expenses were $550.00 and her monthly income was zero.  She also reported that she could pay $100.00 on a monthly basis toward her debt.  However, the Board notes that while the appellant was incarcerated, her basic needs were being met, yet she was still receiving her monthly nonservice-connected pension benefits.  The Board does not find that it would cause undue hardship to repay the debt, since she would not have needed the money to pay expenses while she was incarcerated.  Notably, in a January 2013 statement, the appellant acknowledges that now that she has been released from incarceration, and VA has discontinued her monthly benefits, she really needed the money.  

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  The appellant was entitled to nonservice-connected pension benefits, but the legal criteria for the payment of nonservice-connected pension benefits, defined under 38 U.S.C.A. § 1505 and 38 C.F.R. § 3.666 (incarcerated beneficiaries and fugitive felons - pension), do not allow for partial payment of pension benefits during a period of incarceration in excess of 60 days.  A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505 (West 2014); 38 C.F.R. § 3.666 (2016).  Thus, the recovery of the overpayment created by the appellant's failure to inform VA of her incarceration, and continued acceptance of the monthly nonservice-connected pension benefits, would not defeat the purpose of the VA benefits.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the appellant clearly received nonservice-connected pension payments that she was not entitled to receive.  The Board finds that the appellant would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation, or that she relied upon VA to her detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the appellant's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged overpayment, and the appellant has pointed to none.

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the veteran's receipt of $7,226.93 to which she was not entitled.  After weighing all of the above factors, the Board believes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The debt in the amount of $7,226.93 is valid.  

Entitlement to a waiver of the overpayment of VA nonservice-connected pension benefits in the amount of $7,226.93 is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


